DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3 – 6, 10 – 11, 13 – 14, 17 - 18, 20 – 21, and 24 – 33 are pending for examination.  Claims 1, 3 – 5, 10 - 11, 13 – 14, 17 – 18, 20 21, 24 – 25, 27, 29 are amended.  Claims 31 – 33 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 6, 11, 13 – 14, 18, 20 – 21, 25, 27, 29, 31 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al., (US PUB 2003/0154271 hereinafter Baldwin) in view of Golin et al., (US PAT 10,652,080 hereinafter Golin).
Golin reference was cited in previous office action.

As to claim 1, Baldwin teaches a computer program product for managing notifications between a plurality of processes providing functions in a data storage system, the computer program product comprising a computer readable storage medium (“communications media” para. 0193) having computer readable program code embodied therein that is executable to perform operations, the operations comprising:
receiving, from a first process of the plurality of processes, a first event notification of a first event type for a first function performed with respect to data (“…The first element generates notifications of events in the SAN, e.g., addition or removal of components or relationships between components. The second element responds to such notifications by accessing the first representation (e.g., via the first element) and updating the second representation” para. 0038); 
determining, an event association indicating a second process of the plurality of processes, a second event notification for the first event type, network nodes that perform the second process (“…SAN Manager Service 38 assigns tasks to the illustrated engines, such as, discover engine or engines 40, and reassigns the assigned tasks, if needed, based on changes, e.g., in the interconnect fabric components, services load and operator/administrator requests…” para. 0228) and , and a criteria to select one of the network nodes that perform the second process in response to receiving the first event notification of the first event type (“…As shown in FIGS. 7A and 7B, the SAN manager can include a policy engine 38a that is responsible for carrying out policies relating to assignment of LUNs to hosts based on criteria…” para. 0245, 0277, and 0278); 
determining a network node of the network nodes indicated in the event association that performs the second process and satisfies the criteria in the event association (“…As shown in FIGS. 7A and 7B, the SAN manager can include a policy engine 38a that is responsible for carrying out policies relating to assignment of LUNs to hosts based on criteria…” para. 0245); 
transmitting the second event notification to the second process on the determined network node (“…In particular, the policy engine maps (event, policy) pairs to an action generator 66 and maps actions received from the action generator 66 to an action handler 68. An automation module 70 provides the association between an event and a policy that applies to that event” para. 0246).
 Baldwin does not Golin teaches 
to cause the second process to perform a second function with respect to the data subject to the first function and return a third event notification indicative of a second event type for the second function performed with respect to the data (“…a notification architecture for providing a notification system may support complex workflows. For example, the workflow may include sending an attempt (e.g., a message) to a recipient across one or more communication paths or multiple ; and 
processing the third event notification for the second event type to determine whether to perform further processing with respect to the data (“…The responses may be used by the notification system to modify or further execute the workflow. For example, a response confirming receipt of the attempt may cause a notification engine, which is the portion of the notification system responsible for generating and scheduling transmission of attempts to intended recipients, to stop sending attempts for that broadcast to the recipient even if a notification request from which the attempt was generated specified additional communication paths or cycles for transmission of the attempt (e.g., if the recipient confirms receipt of an attempt transmitted as an SMS message, the notification system may forego transmission of the attempt as an e-mail message, as an AVR message, or some other type of message specified in the notification request as a secondary communication path for providing the attempt to the recipient)…” col. 2 lines 40 - 54).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Baldwin by adopt the teachings of Golin because Golin would discuss 

As to claim 3, Baldwin modified by Golin teaches the computer program product of claim 1, Baldwin teaches wherein a database stores network component node associations between among a plurality of network components nodes and the processes, wherein each an association identifies one of the processes and one of the plurality of network components nodes that provides the one of the processes, and wherein the determining of the network component node to receive the second event notification is performed using the database (“…The SAN LUN manager module (SANLunMgr) 72 maintains a list of Host-LUN assignments, for example, by IP address or LUN ID, is an Assignment Table…” para. 0278).

As to claim 4, Baldwin modified by Golin teaches the computer program product of claim 1, Baldwin teaches wherein the determining the network node to receive the second event notification is selected based on a resource utilization at the network node (“…For example, as discussed in more detail below, when an agent file system monitor detects that the utilized portion of a file system associated with a managed host has exceeded a pre-defined threshold, it transmits an event notification to the policy engine. The policy engine determines, based on a pre-defined policy, whether the file system of this managed host should be extended. If the pre-defined policy calls for the extension of the file system, the policy engine identifies which LUN .  

As to claim 5, Baldwin modified by Golin teaches the computer program product of claim 4, Baldwin teaches wherein resource utilization criteria are indicated for the network nodes associated with the second process, wherein the determining of the network node to receive the second event notification for the second process comprises determining the network nodes associated with the second process that satisfies the resource utilization criteria indicated for the second process (“…For example, as discussed in more detail below, when an agent file system monitor detects that the utilized portion of a file system associated with a managed host has exceeded a pre-defined threshold, it transmits an event notification to the policy engine. The policy engine determines, based on a pre-defined policy, whether the file system of this managed host should be extended. If the pre-defined policy calls for the extension of the file system, the policy engine identifies which LUN should be utilized and requests that a LUN manager assign the identified LUN to that host” para. 0030 and 0062).

As to claim 6, Baldwin modified by Golin teaches the computer program product of claim 1, Baldwin teaches wherein the operations further comprise: 
receiving a request from a new process to register to receive event notifications (“…The selected process registers for, and is notified of, the event in user mode” para. 0099); 
receiving an indication of each type of notification that the new process is to receive (“…the discover engine during processing of its corresponding notifications, N1, N2, N3, . . . . For example, a notification N1 can indicate that a storage device has been added. To update the topology representation maintained by the manager 20, the manager service 38 retrieves the identity of that storage device from the corresponding scan representation maintained by the discover engine” para. 0360); and 
adding an event association between the new process and each indicated type of notification the new process is to receive in response to receiving the request (“…If the pre-defined policy calls for the extension of the file system, the policy engine identifies which LUN should be utilized and requests that a LUN manager assign the identified LUN to that host” para. 0030 and 0062).
 
As to claim 11, this is a system claim of claim 1.  See rejection for claim 1 above.  Further, Baldwin teaches a first processor (“the digital data processor” para. 0051).
  
As to claim 13, Baldwin modified by Golin teaches the system of claim 11, Baldwin teaches wherein a database stores network node associations among a plurality of network nodes and the processes, wherein a network node association identifies one of the processes and one of the plurality of network nodes that provides the one of the processes (“…The SAN LUN manager module (SANLunMgr) 72 maintains a list of Host-LUN assignments, for example, by IP address or LUN ID, is an Assignment Table…” para. 0278), and wherein the determining of the network node to receive the second event notification is performed using the database and wherein the determining the network node from the database to receive the second event notification is selected based on a resource utilization in the network node (“…For example, as discussed in more detail below, when an agent file system monitor detects that the utilized portion of a file system associated with a managed host has exceeded a pre-defined threshold, it transmits an event notification to the policy engine. The policy engine determines, based on a pre-defined policy, whether the file system of this managed host should be extended. If the pre-defined policy calls for the extension of the file system, the policy engine identifies which LUN should be utilized and requests that a LUN manager assign the identified LUN to that host” para. 0030 and 0062).  
  
As to claim 14, see rejection for claim 6 above.

As to claim 18, this is a method claim of claim 1 above.
As to claim 20, see rejection for claim 13 above.
As to claim 21, see rejection for claim 14 above.

As to claim 25, Baldwin modified by Golin teaches the computer program product of claim 1, Baldwin does not but Golin teaches wherein the processing the third event notification to determine whether to perform further processing comprises: determining, from the database, a fourth event notification for a third process and a fifth event notification for a fourth process for the second event type (“…a ; 
transmitting the fourth event notification to the third process to perform a third function on the data subject to the first and the second functions For example, the workflow may include sending an attempt (e.g., a message) to a recipient across one or more communication paths or multiple times (cycles)…” workflow occurring multiple times would comprise fourth/fifth times, col. 2 lines 20 - 40); and
transmitting the fifth event notification to the fourth process to perform a fourth function on the data subject to the first and the second functions (“…a notification architecture for providing a notification system may support complex workflows. For example, the workflow may include sending an attempt (e.g., a message) to a recipient across one or more communication paths or multiple times (cycles). Additionally, the workflow may support bi-directional notifications, where the notification system is configured to collect responses from recipients of attempts corresponding to one or more broadcasts. The responses may include simple confirmation of the receipt of the attempt, positive or negative acknowledgments, answers to questions included in the attempt, other types of responses, or a combination thereof…” receiving responses when workflows occur multiple times would comprise forth/fifth notifications that respond to event from previous event/function, col. 2 lines 20 - 40).  


As to claims 27 and 29, see rejection for claim 25 above.

As to claim 31, Baldwin modified by Golin teaches the computer program product of claim 1, Baldwin teaches wherein the operations further comprise: 
maintaining a database (“relational database a topological or other representation of the storage area network, or aspect thereof. In response, for example, to notification from an agent of addition of a component to the SAN” para. 0031) that stores event associations associating processes, event types, event notifications, network nodes performing the processes, and criteria used to select one of the network nodes on which to invoke the process (“…The SAN LUN manager module (SANLunMgr) 72 maintains a list of Host-LUN assignments, for example, by IP address or LUN ID, is an Assignment Table…” para. 0278), wherein an event association indicates a process, an event type, an event notification for the event type that the indicated process is to receive, network nodes performing the process, and a criteria used to select one of the network nodes to perform the processes (“…As shown in FIGS. 7A and 7B, the SAN manager can include a policy engine 38a that is responsible for carrying out policies relating to assignment of LUNs to hosts based on criteria…” para. 0245), wherein the processes in multiple of the event associations perform different functions with respect to data for received event notifications for the event associations (“…plug-and-play manager detection services--to determine when the SAN storage devices have been added, removed, enabled, disabled, otherwise affected…” para. 0570) and wherein the criteria in multiple of the event associations indicate different criteria used to select one of the network nodes associated with the process and event notification to perform the process (“Host group 246 defines a policy for two hosts 250, 254. A threshold value 248 is established for this group that overrides the default threshold value 244 that was defined at the domain level 242…” para. 0515) and (“Host group 266 defines a policy for multiple hosts 270, 272, 274. A new threshold value 268 is defined that overrides the predefined default threshold value 244…” para. 0519) and (“…In this instance, the host 276 has explicitly set attribute values for a threshold value 278, LUN group 280, and max file system size 282…” para. 0520).  

As to claims 32 and 33, see rejection for claim 31 above. 


Claims 10, 17, 24, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Golin and further in view of Kameda et al., (US PUB 2008/0134335 hereinafter Kameda).

Kameda reference was cited in previous office action.

As to claim 10, Baldwin modified by Golin teaches the computer program product of claim 1 Baldwin and Golin do not but Kameda teaches wherein the second process comprises a virus scan process (“…the virus infection state management program 23 of the operation host 3 notifies the virus infection state management program 32 of the management host 2 of the content of this update…” para. 0101) and further processing comprises a backup data process, wherein the virus scan process is performed on the piece of data prior to a backup of the data by the backup data process (“the virus infection state management program 32 of the management host 2 controls the external storage apparatus 6 referred to as "S1" in such a manner that this secondary volume SVOL is not mounted when the secondary value SVOL referred to as "Y1", of the secondary volume SVOL referred to as "Y0" and the secondary volumes SVOL referred to as "Y1" and "Y2" storing back up data of the secondary volume SVOL, is infected with a virus” para. 0105).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Baldwin and Golin by adopt the teachings of Kameda teaches because Kameda would provide multiple event types for the system to detect virus for the system and maintain integrity data (title, abstract, and para. 0100 - 0105). 

As to claims 17 and 24, see rejection for claim 10 above.

As to claim 26, Baldwin modified by Golin teaches the computer program product of claim 25, Baldwin teaches wherein the first function comprises an update to or creation of the data and the first event notification comprises notification of the update or creation of the data (“…when the SAN storage devices have been added, removed, enabled, disabled, otherwise affected…” para. 0570),
Baldwin and Golin do not but Kameda teaches wherein the second function comprises a virus scan of the created or updated data and wherein the third event notification indicates the virus scan completed (“…the virus infection state management program 23 of the operation host 3 notifies the virus infection state management program 32 of the management host 2 of the content of this update…” para. 0101), wherein the third and the fourth functions operations comprise different copy operations performed on the data for which the virus scan was completed (“…results of detection when the virus check section detects that the volume is infected with a virus” para. 0012).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Baldwin and Golin by adopt the teachings of Kameda teaches because Kameda would provide multiple event types for the system to detect virus for the system and maintain integrity data (title, abstract, and para. 0100 - 0105).  

As to claims 28 and 30, see rejection for claim 26 above.


Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claims under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baldwin, Golin, and Kameda.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Li, (US PUB 2003/0093509), discloses methods updating of topology representation of a storage area network (title, abstract, and figures 1 – 43).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194